Title: From Thomas Jefferson to William Cushing, 2 February 1805
From: Jefferson, Thomas
To: Cushing, William,Cushing, Hannah Phillips


                        
                            
                        
                        
                        
                            
                        
                        Th: Jefferson requests the favour of The honble Mr. & Mrs. Cushing to dine with him on Monday next at half after three, 
                        
                            
                        Feb. 2. 05.
                     
                        
                    
                     The favour of an answer is asked.
                  
               